Citation Nr: 0008154	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  98-05 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  He died on June [redacted], 1997.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) following a September 1997 decision by the RO which 
denied entitlement to service connection for the cause of the 
veteran's death and denied dependent's educational assistance 
under 38 U.S.C.A. Chapter 35.  By notice sent to the 
appellant following the September 1997 decision, the RO 
informed the appellant that death pension and dependency and 
indemnity compensation under 38 U.S.C.A. § 1318(b) had also 
been denied.  Thereafter, the appellant appealed the denial 
of dependency and indemnity compensation.  She set forth 
specific argument with respect to the denial of service 
connection for the cause of the veteran's death, but also 
alluded to dependency and indemnity compensation in fairly 
broad terms.  Reading her statements liberally, the Board 
finds that the appellant has expressed a desire to pursue an 
appeal of the denial of dependency and indemnity compensation 
on both grounds:  entitlement to service connection for the 
cause of the veteran's death and entitlement under 
38 U.S.C.A. § 1318(b).  

In October 1997, the appellant filed a notice of disagreement 
(NOD) as to the denial of death pension and the RO issued a 
statement of the case (SOC) in February 1998 on this issue.  
However, it does not appear that the appellant thereafter 
filed a substantive appeal of the denial of death pension.  
38 C.F.R. § 20.200 (1999).  The same may be said of the 
denial of Chapter 35 benefits.  Consequently, the Board does 
not have jurisdiction of these issues.  Id.  



REMAND

The Board notes that governing regulations provide that a 
supplemental statement of the case (SSOC) will be furnished 
to the appellant when additional pertinent evidence is 
received after a SOC has been issued.  19 C.F.R. § 19.31 
(1999).  In this regard, the Board notes that private 
treatment records were received by the RO from Yale-New Haven 
Hospital in June 1998.  While a number of these records are 
duplicative of medical records that were already in the 
claims file, some are not.  Moreover, these new records show 
the veteran's complaints, diagnoses, and/or treatment for the 
disease process that eventually led to his death.  Yet, no 
SSOC was thereafter issued.  Therefore, because this evidence 
is pertinent to the claim of service connection for the cause 
of the veteran's death, a SSOC is required.

As to the appellant's claim for dependency and indemnity 
compensation under 38 U.S.C.A. § 1318(b), the Board notes 
that no SOC was prepared on this issue after receipt of the 
appellant's October 1997 NOD.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has 
indicated that mere referral to the RO of issues with which 
the appellant disagrees does not suffice.  Manlincon v. West, 
12 Vet. App. 238 (1999).  Rather, a remand is required.  Id.  
Consequently, this issue must be remanded for RO action.

The case is consequently REMANDED for the following actions: 

1.  The appellant should be given an 
opportunity to supplement the record on 
appeal.  She should again be advised of 
information needed in order to complete 
her application for service connection 
for the cause of the veteran's death.  
This sort of evidence includes any 
statement by a physician showing a 
medical nexus between the disease process 
that caused the veteran's death and his 
military service.  The appellant should 
also be informed that lay or medical 
evidence of in-service exposure to 
herbicides is also required to establish 
a well-grounded claim.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  The 
appellant should be advised that such 
evidence may be in the form of lay 
statements from those who may have known 
first hand of the veteran's in-service 
exposure, or in the form of service 
department records that may show the 
veteran's whereabouts, or the whereabouts 
of his unit, in relation to herbicide 
spraying.  See McCartt v. West, 12 Vet. 
App. 164 (1999).  

2.  The RO should issue a SOC with 
respect to the claim for dependency and 
indemnity compensation under 38 U.S.C.A. 
§ 1318(b).  (Only if the appellant files 
a timely substantive appeal, should this 
issue be returned by the RO for review by 
the Board.)

3.  After completion of the development 
requested above, the RO should again 
review the appellant's claim of service 
connection for the cause of the veteran's 
death.  If this claim is denied, a SSOC 
should be issued that addresses the RO's 
adjudicatory action and all the evidence 
of record received since issuance of the 
November 1997 SOC.

After the appellant has been given an opportunity to respond 
to the SSOC, the claims folder should be returned to this 
Board for further appellate review.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The appellant has the right to submit additional evidence and 
argument on the issues the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

